EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Max Moskowitz on 6/9/2022.

The application has been amended as follows: 
In claim 5, at line 3, please replace the phrase --the inert gas-- with the phrase --an inert gas--
In claim 6, at lines 2-3, please replace the phrase --the inert gas-- with the phrase --an inert gas--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, or render obvious, the substrate treatment method as recited in either of claims 1 or 2.  In contrast, the closest prior art, Yoshihara et al. (US 2015/0243542), discloses a substrate processing apparatus and method including a first substrate holding unit (Figure 22: 15) and a hot plate (30) with multiple support pins (32) protruding upwardly from a surface (31a) and support the substrate to suppress or prevent the substrate from being adsorbed to the surface (31a) and suppress or prevent foreign matter on the surface of the hot plate (31a) from being transferred to the lower surface of the substrate (paragraph 375).  Yoshihara discloses method steps of a rinse liquid supplying step (s5), an organic solvent supplying step to supply IPA onto the substrate (s6), an organic solvent heating step wherein the heaters (33) in the hot plate (30) are energized and may begin producing heat at the same time, before, or after the substrate is supported by the hot plate (s8; paragraph 413), followed by an organic solvent removing step to remove the IPA liquid film (s9), and during the organic solvent removing step nitrogen gas is discharged through an upper gas nozzle (Figure 37; paragraph 462), and in the solvent removing step, a lower gas valve (42) may be open while heating the substrate with the hot plate to discharge N2 through an upward port (40) in a central portion of the hot plate (paragraph 488).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711